DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 16, “information indicating the resources for contention-free random access” in line 14 and line 12 are the same. It is suggested to replace “information indicating the resources for contention-free random access” in line 14 with “information related to association between the one or more synchronization signal blocks and resources for random access”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (2020/0252969).
Regarding claims 7 and 15, Chen discloses a method and a terminal (see UE in figures 2 and 3) comprising: a receiver configured to receive, from a base station apparatus (see network device in figures 2 and 3), an indication including information indicating resources for contention-free random access, and one or more synchronization signal blocks (see Step 11 may include acquiring the candidate RACH resources and SS blocks and/or CSI-RSs associated with the candidate RACH resources in paragraph 0030; The above-mentioned dedicated RACH resources may be applied to a contention-free-based random access in paragraph 0033); a  processor configured to identify resources for contention-free random access based on the information indicating resources for contention-free random access (see After the acquisition of the candidate RACH resource, the UE needs to select one or more candidate RACH resources for the random access process.  It should be appreciated that, the candidate RACH resources may include contention RACH resources and contention-free resources in paragraph 0037); and information related to association between the one or more synchronization signal blocks and resources for random access (see Step 11 may include acquiring the candidate RACH resources and SS blocks and/or CSI-RSs associated with the candidate RACH resources in paragraph 0030; RACH resources reserved by the network device for the random access process and associated with the SS block in paragraphs 0032 and 0034); and a transmitter configured to transmit a random access preamble to the base station apparatus using the identified resources for contention-free random access (see transmitting preamble in paragraphs 0049-0053).
Regarding claim 8, Chen discloses wherein the resources for contention- free random access are identified from among resources indicated by the information related to association 
Regarding claim 9, Chen discloses wherein the information related to association between the one or more synchronization signal blocks and resources for random access indicates resources for random access available for the terminal, the resources for random access available for the terminal including the resources associated with the one or more synchronization signal blocks, the resources for random access available for the terminal are associated with each synchronization signal block, and the information indicating the resources for contention-free random access indicates information indicating the resources for contention-free random access used for transmission of the random access preamble, from among the resources for random access associated with each synchronization signal block (see When the candidate RACH resources have been configured by the network device for the UE, there must exist an SS block and/or CSI-RS corresponding to each candidate RACH resource configured by the network device or by default in paragraph 0030; The above-mentioned dedicated RACH resources may be applied to a contention-free-based random access (CFRA). When each dedicated RACH resource is an RACH resource separately reserved for each UE, it may correspond to the CFRA process in paragraph 0033; each contention-free RACH resource in the candidate RACH resources associated with the SS blocks and/or the CSI-RSs whose signal quality is higher than the first threshold may be determined as the target RACH resource in paragraph 0040; Conventional random access processes may include contention-based random access process and contention-free-based random access process.  The random access process in Step 13 may be the contention-based random access process or the contention-free-based random 
Regarding claim 10, Chen discloses wherein the information indicating the resources for contention-free random access indicates positions, in a time domain and a frequency domain, of resources for contention-free random access used for transmission of the random access preamble (see RACH resources other than the common RACH resources and the dedicated RACH resources, i.e., new RACH positions (including time-domain or frequency-domain positions) other than the periodic common RACH resources and periodic dedicated RACH resources in paragraph 0034).
Regarding claim 11, Chen discloses wherein the receiver receives the indication via at least one of Radio Resource Control, RRC signaling and Physical Downlink Control Channel, PDCCH (see The common RACH resources may include preamble codes, time-domain 
Regarding claim 12, Chen discloses wherein the processor selects a synchronization signal block based on a measurement result using the one or more synchronization signal blocks, and identifies resources for contention-free random access associated with the selected synchronization signal block (see each candidate RACH resource associated with the SS block and/or the CSI-RS whose signal quality is higher than a first threshold may be determined as the target RACH resource, The contention-free RACH resource is advantageous over the contention RACH resource, so each contention-free RACH resource in the candidate RACH resources associated with the SS blocks and/or the CSI-RSs whose signal quality is higher than the first threshold may be determined as the target RACH resource in paragraph 0040).
Regarding claim 13, Chen discloses wherein the information related to association between the one or more synchronization signal blocks and resources for random access is information related to association between the one or more synchronization signal blocks and resources for contention-free random access based on broadcast information (see the network device may transmit the candidate RACH resources for the random access process with the handover function to the UE or a UE in a neighboring cell through broadcasting the SI in paragraph 0147).
Regarding claim 14, Chen discloses wherein the processor selects the random access preamble based on: information indicating a random access preamble for contention-free random access included in the indication; and the one or more synchronization signal blocks (see RACH resources reserved by the network device for the random access process with a specific purpose and associated with dedicated SS blocks and/or CSI-RSs, e.g., RACH resources reserved for the 
Regarding claim 16, claim 16 claims a base station apparatus that is described in claim 7. Claim 16 is, therefore, subject to the same rejection.

Response to Arguments
Applicant’s arguments with respect to claims 7-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472